Name: Commission Regulation (EC) No 98/2002 of 18 January 2002 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2002 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography;  executive power and public service
 Date Published: nan

 Avis juridique important|32002R0098Commission Regulation (EC) No 98/2002 of 18 January 2002 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2002 pursuant to Regulation (EC) No 2603/97 Official Journal L 017 , 19/01/2002 P. 0043 - 0044Commission Regulation (EC) No 98/2002of 18 January 2002on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2002 pursuant to Regulation (EC) No 2603/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT)(1), as last amended by Regulation (EC) No 2731/1999(2), and in particular Article 9(2) thereof,Whereas:(1) Pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche.(2) Examination of the quantities for which applications have been submitted shows that licences for the January 2002 tranche should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first five working days of January 2002 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The available quantities for the subsequent tranche are set out in the Annex hereto.Article 2This Regulation shall enter into force on 19 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 351, 23.12.1997, p. 22.(2) OJ L 328, 22.12.1999, p. 39.ANNEXRegulation (EC) No 2603/97>TABLE>